DISSENTING OPINION
By BARNES, PJ.
It is regrettable that I am unable to agree with my associates on this application for a new trial.
I agree with the majority opinion wherein the following statement is made, “It is more logical in our judgment to believe that the plaintiff and her mother have made an effort to place the ownership of this account where it would suit them best at a given time.”
When the above conclusion is reached it seems to me that we should go one step farther and say that these two witnesses are so discredited as to be unworthy of belief.
It should be kept in mind that our original finding supporting subrogation was based wholly on the oral testimony of Mrs. Priddy and her mother. Subrogation could not be allowed merely because the money belonged to Mrs. Priddy, if that be a fact. Under the situation in the instant case it was necessary to show an agreement authorizing subrogation. In the original opinion we excused and overlooked some' marked discrepancies in the testimony of Mrs. Priddy due largely to the fact that it was reasonably apparent that it must have been her money that paid off the mortgage. In order to grant the relief we had to accept at full face the testimony of the two witnesses that an oral agreement was made some two years previous that Mrs. Priddy was to have a mortgage to protect her for money advanced for releasing the liens.
Now it develops that Mrs. Priddy is willing to make affidavit that the Building and Loan account belongs to her mother. There is shown a willingness to place the owner- " ship of the account where it will best serve their purpose to maintain or defeat pending actions. To my mind a fraud upon the court has been established and a new trial should be granted.